In an action to recover moneys due under a separation agreement (1st cause of action) and under an Alabama decree of divorce (3rd cause of action), the defendant appeals from so much of an order as denies his motion to dismiss said first and third causes of action on the ground that each *880of them, fails to state facts sufficient to constitute a cause of action (Rules Civ. Prac., rule 106, subd. 4). Order, insofar as appealed from, affirmed, with $10 costs and disbursements. Appellant’s time to serve an answer to the complaint is extended until 10 days after entry of the order hereon. No opinion. Nolan, P. J., Beldoek, Christ, Pette and Brennan, JJ., concur.